Citation Nr: 0918755	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
right ankle disability for the period prior to December 15, 
2004.   
 
2.  Entitlement to an increase in a 30 percent rating for a 
right ankle disability for the period since December 15, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision that, 
in pertinent part, denied an increase in a 10 percent rating 
for residuals of a right ankle injury and denied an increase 
in a 10 percent rating for traumatic osteoarthritis of the 
right ankle.  

An April 2004 RO decision recharacterized the Veteran's 
service-connected right ankle disability as solely traumatic 
osteoarthritis of the right ankle and assigned a 20 percent 
rating for that disability.  [The right ankle disability had 
previously been rated with two separate 10 percent ratings.]  

The Veteran provided testimony at a personal hearing at the 
RO in September 2006.  

A May 2007 RO decision increased the rating for the Veteran's 
service-connected right ankle disability (recharacterized as 
osteoarthritis with a tear of the peroneal brevis tendon) to 
30 percent, effective December 15, 2004.  Since that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  In October 2008, the Board 
remanded this appeal for further development.  


FINDINGS OF FACT

1.  For the period prior to December 15, 2004, the Veteran's 
right ankle disability, including traumatic arthritis, was 
manifested by no more than marked limitation of motion 
without ankylosis and without malunion of the tibia or 
fibula, as well as no more than a moderately severe foot 
injury.  

2.  For the period since December 15, 2004, the Veteran's 
right ankle disability is manifested by no more than marked 
limitation of motion without ankylosis and without malunion 
of the tibia or fibula, as well as no more than a severe foot 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right ankle disability for the period prior to December 15, 
2004, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5270, 5271, 5284 (2008).  

2.  The criteria for a rating in excess of 30 percent for a 
right ankle disability for the period prior since December 
15, 2004, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5270, 5271, 5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in April 2001, November 2003, and November 2005 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for increased ratings for a right ankle disability, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The case was last readjudicated in February 2009.  

Additionally, the Board finds it pertinent that at the 
September 2006 RO hearing, the Veteran essentially discussed 
the schedular criteria for increased ratings for his claimed 
right ankle disability.  For example, the Veteran 
specifically reported that his right ankle was rated 20 
percent (at that time) based on limitation of motion.  He 
also discussed a torn tendon that was shown on a magnetic 
resonance imaging (MRI) study.  The hearing officer notified 
the Veteran that the rating schedule provided maximum ratings 
for certain symptoms and that a foot injury could provide for 
a higher rating.  The Board also notes that examinations 
dated in November 2003 and December 2008 discussed aspects of 
the schedular criteria for increased ratings for a right 
ankle disability.  Further, the Board observes that in an 
April 1999 informal hearing presentation, the Veteran's 
representative included some of the schedular criteria for 
increased ratings for a right ankle disability.  Therefore, a 
remand for additional notification regarding criteria with 
which the Veteran and his representative are already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The RO has rated the Veteran's right ankle disability as 20 
percent disabling for the period prior to December 15, 2004.  
For the period since December 15, 2004, the right ankle 
disability has been rated as 30 percent disabling.  

Thus, the Board must consider whether the Veteran is entitled 
to a rating in excess of 20 percent for his right ankle 
disability for the period prior to December 15, 2004, and a 
rating in excess of 30 percent for the period since December 
15, 2004.  

I. Prior to December 15, 2004

A March 2000 VA orthopedic examination report noted that the 
Veteran reported that he had chronic pain in the right ankle.  
He also indicated that he had stiffness and intermittent 
swelling.  He stated that he was on analgesic and muscle 
relaxants.  The Veteran reported that the precipitating 
factor for his flare-ups was ambulation and that he would 
need rest, medicine, and to elevate his ankle when he was in 
pain.  It was noted that the Veteran used an elastic ankle 
brace and a straight cane and that corrective shoes were on 
order.  The Veteran reported that he was able to ambulate 
with a straight cane for only about one block until he would 
feel pain.  

As to passive and active range of motion of the Veteran's 
right ankle, the examiner reported that plantar flexion was 
limited to 30 degrees and that motion was within normal 
limits otherwise.  The examiner reported that dorsiflexion of 
the right ankle was to 20 degrees.  The examiner stated that 
the Veteran had pain with motion on the extremes of range of 
motion.  It was noted that the Veteran's right ankle pain was 
chronic.  The examiner indicated that the Veteran had mild 
edema and tenderness at the right ankle, laterally.  The 
examiner related that the Veteran ambulated with a straight 
cane in the right hand with an antalgic gate.  The examiner 
indicated that there was no ankylosis or constitutional signs 
of inflammatory arthritis and that X-rays in 1998 showed a 
healed fracture of the medial malleolus.  The diagnosis was 
status post right medial malleolus fracture, complicated by 
post-traumatic arthritis of the right foot.  

Private and VA treatment records dated from March 2000 to 
October 2003 show treatment for multiple disorders.  

A November 2003 VA orthopedic examination report noted that 
the Veteran reported that he had chronic pain in the right 
ankle.  He also stated that he had intermittent stiffness, 
swelling, giving way, and locking.  It was noted that the 
Veteran was on non-steroid anti-inflammatory drugs and 
Tylenol daily.  The Veteran reported that his flare-ups were 
precipitated by ambulation and stair climbing.  As to 
functional impairments, it was noted that the Veteran was 
able to ambulate with a straight cane for up to one block 
until he would have pain.  The Veteran reported that he had 
occasional right ankle instability.  

The examiner reported, as to range of motion of the Veteran's 
right ankle, that plantar flexion was to 30 degrees and that 
dorsiflexion was to 10 degrees.  The examiner indicated that 
dorsiflexion of the Veteran's right ankle was also to 10 
degrees with repetitive movements and painful joint motion.  
The examiner stated that motion was additionally limited by 
pain, weakness, and lack of endurance.  The examiner reported 
that there was decreased right dorsiflexion muscle power to 
4/5.  It was noted that the Veteran had tenderness at the 
right medial malleolus.  The examiner reported that the 
Veteran had guarding with right ankle range of motion.  The 
examiner stated that the Veteran ambulated slowly with a 
straight cane and that he had a functional gait.  It was 
noted that there was no ankylosis or constitutional signs of 
inflammatory arthritis.  The examiner indicated that an X-
ray, as to the Veteran's right ankle and foot, showed 
periarticular calcification in the tendon sheath of the 
peroneus muscle.  The diagnosis was an old healed fracture of 
the right medial malleolus.  

Private and VA treatment records dated from December 2003 to 
November 2004 show treatment for disorders including right 
ankle and foot problems.  For example, a December 2003 VA 
radiological report noted that the Veteran had a history of 
an old fracture of the right ankle and that he complained of 
chronic pain.  It was noted that osteoarthritis needed to be 
ruled out.  The report indicated that the Veteran's right 
ankle mortise joint articulated normally and related an 
impression of a negative study.  

The medical evidence shows that the Veteran has been 
diagnosed with right ankle traumatic arthritis.  For the 
period prior to December 15, 2004, the Board observes that 
medical evidence clearly indicates significant limitation of 
right ankle motion which may be categorized as marked in 
degree (i.e., 20 percent disabling under Diagnostic Code 
5271).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995) (effects of pain on motion to be 
considered).  The rating of 20 percent is the maximum rating 
for limitation of ankle motion, and thus the effects of pain 
do not warrant an even higher rating.  Spencer v. West, 13 
Vet.App. 376 (2000).  

For a rating in excess of 20 percent for the period prior to 
December 15, 2004 under Diagnostic Code 5270, the Veteran's 
right ankle would have to be ankylosed (i.e. fixed in one 
position) in a position described in that diagnostic code.  
However, the Veteran retains some right ankle motion, and the 
ankle is not ankylosed.  Therefore, an increased rating under 
such code is not in order for the period prior to December 
15, 2004.  A March 2000 VA orthopedic examination report 
noted that, as to passive and active range of motion of the 
Veteran's right ankle, plantar flexion was limited to 30 
degrees and that motion was within normal limits otherwise.  
The examiner reported that dorsiflexion of the right ankle 
was to 20 degrees and that the Veteran had pain with motion 
at the extremes of range of motion.  A November 2003 VA 
orthopedic examination report noted that plantar flexion of 
the Veteran's right ankle was to 30 degrees and that 
dorsiflexion was to 10 degrees.  The examiner indicated that 
dorsiflexion of the Veteran's right ankle was to 10 degrees 
with repetitive movements and painful joint motion.  The 
examiner stated that motion was additionally limited by pain, 
weakness, and lack of endurance.  Although, the Veteran had 
significant limitation of motion of the right ankle for the 
period prior to December 15, 2004, he did not have right 
ankle ankylosis in plantar flexion between 30 degrees and 40 
degrees or in dorsiflexion between 0 degrees and 10 degrees, 
as required for a higher 30 percent rating under Diagnostic 
Code 5270.  There is no specific reference to ankylosis of 
the right ankle in any of the recent medical evidence.  

Additionally, the medical evidence indicates that the Veteran 
did not have malunion of the tibia or fibula for the period 
prior to December 15, 2004, and thus there is no basis for an 
increased rating pursuant to Diagnostic Code 5262.  Further, 
the Board finds that the evidence fails to indicate that the 
Veteran had severe impairment in the right foot as required 
for a higher 30 percent rating under Diagnostic Code 5284 for 
the period prior to December 15, 2004.  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a 
higher rating for the period prior to December 15, 2004.  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a right ankle disability 
for the period prior to December 15, 2004.  Thus, as to this 
aspect of the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Since December 15, 2004

Private and VA treatment records dated from December 2004 to 
April 2007 show that the Veteran was treated for multiple 
disorders including right ankle and foot problems.  

For example, a December 15, 2004 report from Drucker, Genuth, 
and Augenstein, M.Ds., P.C., indicated that the Veteran 
underwent a MRI study of his right foot and ankle.  The 
impression was findings consistent with a tear of the 
peroneus brevis tendon; no evidence of an occult fracture 
within the ankle or foot; and venous varicosities noted 
within the soft tissues inferior and posterior to the medial 
malleolus and that such raised the possibility of tarsal 
tunnel syndrome.  

A February 2005 statement from V. Evangelista, DPM, indicated 
that the Veteran presented in his office in January 2005 for 
new pain about the dorsal lateral aspect of his right foot 
with paresthesias and burning about the plantar aspect and 
dorsal lateral aspect of the right foot.  It was noted that a 
December 15, 2004 MRI study of the Veteran's right foot 
showed a tear of the peroneal tendon brevis as compared to an 
MRI study in November 1998 which showed a normal peroneal 
brevis tendon.  Dr. Evangelista stated that the Veteran had 
cervical and lumbar radiculopathy and a worsening of 
arthritis of his right foot in the area of the calcaneal 
cuboid joint, which was post-traumatic in nature as result of 
an injury in Vietnam, that were complicating his condition.  
Dr. Evangelista remarked that the Veteran's altered gait as a 
result of the aforementioned medical conditions could cause a 
tear in the peroneal brevis tendon with increased pain and 
instability with his ambulation.  

A March 2005 VA treatment entry noted that the Veteran was 
seen with complaints of two days of ankle pain.  It was noted 
that the Veteran's right ankle joint was previously examined 
due to pain episodes and that and that a private MRI study of 
the ankle dated on December 15, 2004 detected a tear of the 
peroneus brevis and varicosities around the medial malleolus 
with possible tarsal tunnel syndrome.  The examiner indicated 
that the Veteran had minimal tenderness of the lateral aspect 
of the right ankle without edema, erythema, or hyperthermia.  
The examiner reported that the Veteran was able to dorsiflex 
the foot, but that he complained of an ache with extension as 
when pressing a gas pedal.  The assessment was arthropathy 
possibly due to old trauma.  An April 2005 VA treatment entry 
noted that an X-ray of the Veteran's right foot and ankle 
showed a healed medial malleolus fracture with no Jones 
fracture.  The assessment was peroneus brevis tear.  

The most recent December 2008 VA orthopedic examination 
report noted that the Veteran had pain and stiffness of the 
right ankle.  The examiner indicated that there was no 
deformity, giving way, instability, weakness, or 
incoordination.  The examiner reported that the Veteran did 
have decreased speed of joint motion.  The examiner stated 
that there were no episodes of dislocation or subluxation of 
the Veteran's right ankle joint and that there were no 
episodes of locking or effusion.  As to symptoms of 
inflammation, the examiner indicated that the Veteran had 
tenderness.  The examiner noted that the Veteran reported 
that he had flare-ups of joint disease and that they were 
severe.  The examiner stated that the flare-ups occurred two 
to three times a weeks and that standing and walking were the 
precipitating factors.  The examiner reported that the 
Veteran's flare-ups made it painful to perform chores and to 
perform the activities of daily living.  

The examiner indicated that the Veteran had no constitutional 
symptoms of arthritis and no incapacitating episodes of 
arthritis.  The examiner related that the Veteran was able to 
walk less than a quarter of a mile and that he used a cane 
and brace intermittently, but frequently.  It was noted that 
the Veteran reported that his right ankle had worsened over 
the last four to five years.  The examiner indicated that the 
Veteran ambulated with a cane, that he wobbled from side to 
side, and that he put more weight on the left lower 
extremity.  The examiner remarked that there was evidence of 
abnormal weight bearing, but that there was no evidence of 
callus formation or skin breakdown.  The examiner noted that 
the Veteran had an abnormal shoe wear pattern on his right 
shoe with increased wear outside the edge of the heel.  The 
examiner indicated that the Veteran did not have loss of a 
bone or part of a bone.  The examiner stated that the Veteran 
retired in 1981 after working as a policeman.  

The examiner reported that the Veteran had edema of the right 
ankle as well as pain at rest.  The examiner stated that 
there was tenderness on the lateral ankle, sinus tarsi, and 
medical ankle.  It was noted that the Veteran did not have 
ankle instability or tendon abnormality and that he had 
valgus angulation.  As to range of motion of the right ankle, 
the examiner reported that dorsiflexion was from 0 to 10 
degrees and that plantar flexion was from 0 to 35 degrees.  
The examiner stated that there was objective evidence of pain 
with active motion on the right side.  The examiner indicated 
that there was objective evidence of pain following 
repetitive motion as well as additional limitation of motion 
after three repetitions of range of motion.  The examiner 
reported that after repetitive motion of the Veteran's right 
ankle, dorsiflexion was from 0 to 5 degrees and planar 
flexion was from 0 to 30 degrees.  It was noted that there 
was no ankylosis.  The examiner indicated that an X-ray 
report related an impression of chronic medial and lateral 
malleoli fractures with no evidence of acute fracture or 
dislocation and moderate changes of the mid foot most 
predominantly at the talus as described.  The diagnoses were 
right ankle degenerative joint disease; status post right 
ankle fracture (see X-ray for detail of pathological 
findings); right ankle sinus tarsi syndrome; and right lower 
extremity edema.  The examiner stated that the effects of the 
Veteran's right ankle disability on his usual daily 
activities ranged from mild to severe.  

The medical evidence shows right ankle traumatic arthritis.  
The Board observes that medical evidence clearly indicates 
significant limitation of right ankle motion which may be 
categorized as marked in degree (i.e., 20 percent disabling 
under Diagnostic Code 5271) for the period since December 15, 
2004.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995) (effects of pain on motion to be 
considered).  The rating of 20 percent is the maximum rating 
for limitation of ankle motion, and thus the effects of pain 
do not warrant an even higher rating.  Spencer v. West, 13 
Vet.App. 376 (2000).  

Additionally, the Board observes that the RO has rated the 
Veteran as 30 percent disabling for the period since December 
15, 2004 under Diagnostic Code 5284, which is the maximum 
rating under that code.  The RO assigned that 30 percent 
rating based on the December 15, 2004 MRI report from 
Drucker, Genuth, and Augenstein, M.Ds., P.C., that related an 
impression of findings consistent with a tear of the peroneus 
brevis tendon; no evidence of an occult fracture within the 
ankle or foot; and venous varicosities noted within the soft 
tissues inferior and posterior to the medial malleolus and 
that such raised the possibility of tarsal tunnel syndrome.  
A higher rating simply can not be assigned under this 
diagnostic code.  

For a rating in excess of 30 percent for the period since 
December 15, 2004, the Veteran's right ankle would have to be 
ankylosed (i.e. fixed in one position) in a position 
described in Diagnostic Code 5270.  However, the Veteran 
retains some right ankle motion, and the ankle is not 
ankylosed.  Therefore, an increased rating under such code is 
not in order.  The December 2008 VA orthopedic examination 
report noted, as to range of motion of the Veteran's right 
ankle, that dorsiflexion was from 0 to 10 degrees and that 
plantar flexion was from 0 to 35 degrees.  The examiner 
stated that there was objective evidence of pain with active 
motion on the right side.  The examiner also indicated that 
there was objective evidence of pain following repetitive 
motion as well as additional limitation of motion after three 
repetitions of range of motion.  The examiner reported that 
after repetitive motion of the Veteran's right ankle, 
dorsiflexion was from 0 to 5 degrees and planar flexion was 
from 0 to 30 degrees.  It was specifically noted that there 
was no ankylosis.  Although, the Veteran has significant 
limitation of motion of the right ankle, he does not have 
right ankle ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion, or eversion deformity as 
required for a higher 40 percent rating under Diagnostic Code 
5270.  There is no specific reference to ankylosis of the 
right ankle in any of the recent medical evidence for the 
period since December 15, 2004.  

Additionally, the medical evidence indicates that the Veteran 
does not have malunion of the tibia or fibula for the period 
since December 15, 2004, and thus there is no basis for an 
increased rating pursuant to Diagnostic Code 5262.  

The preponderance of the evidence is against the claim for an 
increase in a 30 percent rating for a right ankle disability 
for the period since December 15, 2004.  Thus, as to this 
aspect of the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In sum, an increased rating is not warranted for the 
Veteran's right ankle disability at any point in the 
appellate period.  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a 
higher rating.  The Board has also considered whether the 
record raises the matter of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  The Board notes the Veteran is 
currently retired.  The evidence does not reflect that the 
Veteran's right ankle disability, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned ratings), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  


ORDER

An increased rating, in excess of 20 percent awarded for a 
right ankle disability for the period prior to December 15, 
2004, is denied.  

An increased rating, in excess of 30 percent awarded for a 
right ankle disability for the period since December 15, 
2004, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


